1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***
      INTERIOR ELECTRIC INCORPORATED
6     NEVADA, a domestic corporation,
7                          Plaintiff,                   2:18-cv-01118-JAD-VCF
                                                        ORDER
8     vs.
      T.W.C. CONSTRUCTION, INC., a Nevada
9
      corporation; TRAVELERS CASUALTY AND
10
      SURETY COMPANY OF AMERICA, a
      Connecticut corporation; MATTHEW RYBA, an
11    individual; MARK WILMER, an individual;
      GUSTAVO BAQUERIZO, an individual;
12    CLIFFORD ANDERSON, an individual;
      POWER UP ELECTRIC COMPANY, a Nevada
13    corporation, dba POWER ON ELECTRIC,

14                         Defendants.

15

16          Before the court is the Motion to Withdraw as Counsel of Record (ECF No. 174).

17          Accordingly,

18          IT IS HEREBY ORDERED that a hearing on the Motion to Withdraw as Counsel of Record (ECF

19   No. 174) is scheduled for 3:00 PM, February 27, 2020, in Courtroom 3D.

20          IT IS FURTHER ORDERED that an officer, director, or managing agent of Power Up Electric

21   Company dba Power on Electric Company (ECF NO. 174) must attend the hearing at 3:00 PM, February

22   27, 2020, in Courtroom 3D.

23          DATED this 5th day of February, 2020.
                                                              _________________________
24                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
25
